

DATA TRANSFER AGREEMENT
 


THIS DATA TRANSFER AGREEMENT (the "Agreement") is made between CNS Protein
Therapeutics, Inc. ("CNS-PT"), a Delaware corporation and Professor Mart Saarma
(“Prof. Saarma") effective as of June 2, 2009 (the "Effective Date").


Recitals


WHEREAS, Prof. Saarma has already provided certain data to Dr. John Commissiong,
CSO of CNS-PT listed in Exhibit A hereto (collectively, the "Prior Data");




WHEREAS, CNS-PT would like to have access to certain rodent data listed in
Exhibit B hereto (collectively, the Jl6-0HDA Data");


WHEREAS, CNS-PT is writing grants and seeking to close a financing round;


WHEREAS, Prof. Saarma is willing to allow CNS to use the 6-0HDA Data and Prior
Data for the purposes of submitting grants and closing a financing round in
exchange for a consideration;


NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:


Agreement
 
1.            Data Transfer. Prof. Saarma hereby agrees to transfer the 6-OHDA
Data to CNS-PT. CNS PT will be allowed to use and disclose the 6-0HDA Data for
the purposes of submitting grants and obtaining financing. For
sake of clarity, no rights or ownership of any part of prior data or 6­OHDA data
is transferred with this agreement. Prior to payment of the consideration,
CNS-PT is allowed to use and disclose the data to investors and in grant
applications.


2.            Consideration. In exchange for Prof. Saarma's transmission of
Data, CNS-PT shall pay to Prof. Saarma, $100,000 subject to certain restrictions
described herein (the "Consideration"):


a. CNS-PT will pay Prof. Saarma the sum of $50,000 USD in consideration for
transfer of the Prior Data upon closing of an equity financing with aggregate
gross proceeds in excess of $1,000,000 USD


    b. CNS-PT will pay Prof. Saarma the sum of $50,000 USD in consideration for
the transfer of the 6-0HDA Data upon closing of an equity financing with
aggregate gross proceeds in excess of $2,000,000 USD at which time CNS-PT will
have completed its financial responsibility to Prof. Saarma. Upon payment of the
Consideration described in sections 2a and 2b of this Agreement, eNS PT shall be
allowed to use the 6-0HDA Data for any purposes, except under no circumstances
is CNS-PT authorized to publish these data in any format without assigning
ownership to Prof Saarma.

 
 

--------------------------------------------------------------------------------

 

RESTRICTIONS: Until payment of the full Consideration of $50,000 plus $50,000,
CNS-PT is authorized to show the 6-OHDA and Prior Data-to investors, or to
submit these data in support of grants} as long as Prof. Saarma and Prof. Raimo
Tuominen are credited with the work. Under no circumstances is CNS authorized to
publish these data without specific written permission from Prof. Saarma.


3.           Representation and Warranties; Prof. Saarma he-re-by represents and
warrants to CNS-PT as follows:


a.  Authority. Prof. Saarma has the right} power and authority to enter into
this Agreement


b.  No Violations or Conflicts. Prof. Saarma has the legal authority to transfer
the Data


4.           Further Assurances of CNS-PT. After the Effective Date} CNS-PT
will, as soon as possible after the first, second, third and fourth quarters of
the calendar year, furnish Prof. Saarma with a written report of the aggregate
gross proceeds received as of the end of such quarter from all forms of equity
and debt financing instruments.


5.           Confidentiality. Upon execution of this Agreement, all information
relating to this Agreement will be deemed confidential. CNS-PT and Prof. Saarma
agree not to disclose any information related to this transaction to any third
parties.


6.           Miscellaneous. This Agreement will inure to the benefit of and bind
CNS-PT and Prof. Saarma and their successors) assigns, heirs and legal
representatives. This Agreement will be governed by the laws of the State of
California without giving effect to that jurisdiction's choice of law
principles. The parties agree that (i) the courts of the State of California and
United States federal courts sitting in the State of California will have
exclusive jurisdiction over any disputes arising under this Agreement, and (ii)
they will submit to the jurisdiction of such courts. This Agreement is the
complete, entire, final and exclusive statement of the terms and conditions of
the agreement between the parties. This Agreement supersedes, and the terms of
this Agreement govern, any prior or collateral agreements or letters of intent
between the parties with respect to ~he subject matter hereof. This Agreement
may not be modified except in a writing executed by duly authorized
representatives of the parties. This Agreement may be executed in two or more
counterparts, each of which shall be deemed as original, but all of which
together shall constitute one and the same instruments.


[Remainder of page left intentionally blank]

 
-2-

--------------------------------------------------------------------------------

 


IN WITNESS THEREOF1 CNS-PT and Prof. Saarma have executed this Agreement as of
the date first written above.


“CNS-PT”
 
“Prof. Saarma”
     
CNS PROTEIN THERAPEUTICS, INC
 
PROFESSOR MART SAARMA
A Delaware Corporation
         
By: /s/ John Commissiong
 
By: /s/ Mart Saarma
John Commissiong
 
Dr. Mart Saarma




 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


PRIOR DATA shall mean:
      
       1.    Drosophila MANF KO data




2.           MANF quantitative RT-PCR expression data in adult mouse brain: 10
regions


3.           Preliminary 6-OHDA MANF neuroprotective data in rodents


4.           MANF upregulation data in hippocampus and cerebellum in response to
kindling

 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
6-OHDA DATA shall mean in vivo data on the effect of MANF in rat 6-0HDA modet
consisting of the following slides:


1. The outline of the in vivo neuroprotection experiments


2. Behavioral data= amphetamine induced rotational assay


3. TH positive cell counts


4. The outline of the in vivo neurorestorative experiments


5. Behavioral data


6. TH positive cell counts